Name: Council Regulation (EU) NoÃ 953/2013 of 26Ã September 2013 amending Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 5.10.2013 EN Official Journal of the European Union L 263/4 COUNCIL REGULATION (EU) No 953/2013 of 26 September 2013 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) HS subheading 852851 in Annex I to Council Regulation (EEC) No 2658/87 (1) comprises monitors, other than cathode-ray tube (CRT) monitors, of a kind solely or principally used in an automatic data-processing system of heading 8471. Monitors other than those of a kind solely or principally used in an automatic data-processing system of heading 8471 are classified under HS subheading 852859. (2) In accordance with established case-law of the Court of Justice of the European Union (2), the classification of monitors under either HS subheading 852851 or 852859 has to be based on an overall assessment of the objective characteristics and properties of each particular monitor. (3) Due to the convergence of digital technologies, it has become very difficult to determine, by reference to mere technical characteristics, whether or not a particular monitor is of a kind solely or principally used in an automatic data-processing system of heading 8471. In particular, ensuring the correct and uniform classification of flat panel displays which can display, with an acceptable level of functionality, signals from both automatic data-processing systems and other sources, has become technically impossible. (4) In order to ensure a rational development of production and an expansion of consumption within the territory of the Union and to promote trade between Member States and third countries, it is in the interest of both Union consumers and Union industry to provide for a duty-free treatment for the above-mentioned monitors. (5) Annex I to Regulation (EEC) No 2658/87 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. Annex I to Regulation (EEC) No 2658/87 is amended as set out in the Annex to this Regulation. 2. The amendments to the CN subheadings provided for in this Regulation shall be applicable as TARIC subheadings until 31 December 2013. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2013. For the Council The President E. GUSTAS (1) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (2) Judgment of the Court of Justice of 19 February 2009 in Case C-376/07, Staatssecretaris van FinanciÃ «n v Kamino International Logistics BV. ([2009] ECR I-1167). ANNEX In Part Two, Section XVI, Chapter 85 of Annex I to Regulation (EEC) No 2658/87 the rows for CN codes 8528 59, 8528 59 10, 8528 59 40 and 8528 59 80 are replaced by the following: 8528 59   Other:    Flat Panel Displays able to display signals from automatic data-processing machines with an acceptable level of functionality: 8528 59 20 (1)     Monochrome 14 (5) p/st     Colour: 8528 59 31 (2)      With a screen of the liquid crystal display (LCD) technology 14 (5) p/st 8528 59 39 (3)      Other 14 (5) p/st 8528 59 70 (4)    Other 14 p/st (1) TARIC code 8528591020 (2) TARIC code 8528594091 (3) TARIC code 8528598091 (4) TARIC codes 8528591090, 8528594099 and 8528598099 (5) Autonomous rate of duty: Free